Case 1:18-cv-24227-CMA Document 87 Entered on FLSD Docket 03/04/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 18-24227-CIV-ALTONAGA/Goodman

  JASON MILLER,

          Plaintiff,
  v.

  GIZMODO MEDIA GROUP, LLC; et al.,

        Defendants.
  ________________________________________/

                                          ORDER

          THIS CAUSE came before the Court on Defendant, William Menaker’s Expedited and

  Unopposed Motion to be Excused from the March 18, 2019 Mediation in this Matter [ECF

  No. 86], filed March 4, 2019. Menaker seeks to be excused from the mediation currently

  scheduled for March 18, 2019. (See id. 1). The Motion is unopposed. (See id. 3). Given

  Menaker’s outstanding Renewed Motion to Dismiss for Lack of Personal Jurisdiction [ECF No.

  70] and the fast approaching March 8, 2019 deadline for parties to file a deposit with the

  mediator, it is

          ORDERED AND ADJUDGED that Defendant, William Menaker’s Expedited and

  Unopposed Motion to be Excused from the March 18, 2019 Mediation in this Matter [ECF

  No. 86] is GRANTED.       Menaker is EXCUSED from appearing at the March 18, 2019

  Mediation [ECF No. 29].
Case 1:18-cv-24227-CMA Document 87 Entered on FLSD Docket 03/04/2019 Page 2 of 2
                                           CASE NO. 18-24227-CIV-ALTONAGA/Goodman


        DONE AND ORDERED in Miami, Florida, this 4th day of March, 2019.



                                                 _______________________________
                                                 CECILIA M. ALTONAGA
                                                 UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                          2
